The Chief Justice
delivered the opinion of the court.
For the reasons and upon the principles stated in the opi* nion delivered in the case of Meridith vs. Hickman, and is the cases there referred to, the decree of the court below. *243in this case, so far as it refuses relief to the complainants in that court, is correct, but is erroneous so far as it sustains the bill and gives relief.
The decree must therefore be reversed, so far as it gives relief, and the cause be remanded, that the bill may be dismissed with costs, and the complainants, Wickliffe and M’Kinley, must pay to the defendant, Hickman, the costs »f both appeals in this court.